Case 3:20-cv-07150-FLW-LHG Document 21 Filed 03/22/21 Page 1 of 48 PageID: 816




                   UNITED STATES DISTRICT COURT
                      DISTRICT OF NEW JERSEY


 IN RE SYNCHRONOSS TECHNOLOGIES, Lead Case No.:
 INC. STOCKHOLDER DERIVATIVE           3:20-cv-7150-FLW-LHG
 DEMAND REFUSED LITIGATION,
                                       (Consolidated with Case No.:
 _____________________________________
                                        3:20-cv-07224)
 This Document Relates to:
                                       PLAINTIFFS’ OMNIBUS
 All Actions                           RESPONSE IN OPPOSITION
                                       TO DEFENDANTS’ MOTION
                                       TO DISMISS THE VERIFIED
                                       CONSOLIDATED AMENDED
                                       SHAREHOLDER DERIVATIVE
                                       COMPLAINT AND THE POST-
                                       DISCLOSURE DEFENDANTS’
                                       MOTION TO DISMISS THE
                                       VERIFIED CONSOLIDATED
                                       AMENDED SHAREHOLDER
                                       DERIVATIVE COMPLAINT
Case 3:20-cv-07150-FLW-LHG Document 21 Filed 03/22/21 Page 2 of 48 PageID: 817




                                            TABLE OF CONTENTS

 INTRODUCTION....................................................................................................2

 STATEMENT OF FACTS ......................................................................................6

   I. Substantive Allegations ....................................................................................6

     A. Background ....................................................................................................6

     B. The Individual Defendants’ Fraudulent Misconduct.................................7

          1. Premature and Fraudulent Revenue Recognition Practices ................7

            i.    The AT&T and Verizon “Contracts” .................................................8

            ii. The Friends and Family Sale ...............................................................9

            iii. The Licensing Agreement...................................................................11

          2. The Individual Defendants’ False and Misleading Statements .........12

          3. The Company Was Forced to Buy Back Its Own Shares at
             Artificially Inflated Prices While the Insider Sellers Dumped Their
             Synchronoss Stock ..................................................................................13

     C. The Fallout ...................................................................................................13

     D. The Underlying Claims Survive Defendants’ Challenges Under a
        Heightened Pleading Standard in the Securities Class Action ................14

   II. The Board Wrongfully Refused Plaintiffs’ Demands on the Board to
       Bring Suit in Response to the Individual Defendants’ Fraudulent Activity
       ..........................................................................................................................15

     A. The Initial Demands ....................................................................................15

     B. The Investigation .........................................................................................16

     C. The July 9, 2019 Refusals ............................................................................16

     D. Follow-Up to the July 9, 2019 Refusals ......................................................17

                                                                 i
Case 3:20-cv-07150-FLW-LHG Document 21 Filed 03/22/21 Page 3 of 48 PageID: 818




     E. The May 28, 2020 Refusal ...........................................................................18

 ARGUMENT ..........................................................................................................19

   I. Standard Governing Demand Refusal .........................................................19

   II. The Board’s Refusals Are Not Entitled to Protection Under the Business
       Judgement Rule ..............................................................................................22

     A. Plaintiffs Do Not Concede That the Board Acted Independently in
        Considering Plaintiffs’ Demands ...............................................................23

     B. Plaintiffs Have Alleged that the Board Failed to Comply with its Duty of
        Care ...............................................................................................................31

     C. Plaintiffs Have Adequately Alleged That the Board Failed to Comply
        with its Duty of Loyalty ...............................................................................35

 CONCLUSION.......................................................................................................40




                                                              ii
Case 3:20-cv-07150-FLW-LHG Document 21 Filed 03/22/21 Page 4 of 48 PageID: 819




                                     TABLE OF AUTHORITIES

                                                                                                           Page(s)

 Cases

 Andersen v. Mattell, Inc.,
  2017 WL 218913 (Del. Ch. Jan. 19, 2017) ...........................................................26

 Aronson v. Lewis,
  473 A.2d 805 (Del. 1984) .....................................................................................20

 Barovic v. Ballmer,
  72 F. Supp. 3d 1210 (W.D. Wa. 2014) .......................................................... 31, 34

 Brehm v. Eisner,
  746 A.2d 244 (Del. 2000) .....................................................................................21

 City of Orlando Police Pension Fund v. Page,
  970 F. Supp. 2d 1022 (N.D. Cal. 2013) ........................................................ passim

 City of Tamarac Firefighters’ Pension Trust Fund v. Corvi,
  2019 WL 549938 (Del Ch. Feb. 12, 2019) .............................................. 24, 25, 26

 Daily Income Fund, Inc. v. Fox,
  464 U.S. 523 (1984) ..............................................................................................19

 FLI Deep Marine LLC v. McKim,
  2009 WL 1204363 (Del. Ch. April 21, 2009) ......................................................25

 Friedman v. Maffei,
  2016 WL 1555331 (Del. Ch. April 13, 2016) ............................................... 31, 33

 Gentile v. Rossette,
  2010 WL 2171613 n.36 (Del. Ch. May 28, 2010)................................................30

 Grimes v. Donald,
  673 A.2d 1207 (Del. 1996) ...................................................................... 20, 23, 31



                                                          iii
Case 3:20-cv-07150-FLW-LHG Document 21 Filed 03/22/21 Page 5 of 48 PageID: 820




 Hughes v. Hu,
  2020 WL 1987029 (Del. Ch. Apr. 27, 2020) ........................................................38

 In re Cardinal Health, Inc. Derivative Litig.,
   2021 WL 425966 (S.D. Ohio Feb. 8, 2021) .........................................................21

 In re Home Depot, Inc. S’holder Deriv. Litig.,
   223 F. Supp. 3d 1317 (N.D. Ga. 2016) .................................................................21

 In re Par Pharmaceutical, Inc. Derivative Litig.,
   750 F. Supp. 641 (S.D.N.Y. 1990) .......................................................................38

 Ironworkers Dist. Council of Phil. & Vicinity Ret. & Pension Plan v. Andreotti,
   2015 WL 2270673 (Del. Ch. May 8, 2015) ..........................................................20

 Kaplan v. Peat, Marwick, Mitchell & Co.,
  540 A.2d 726 (Del. 1988) .....................................................................................19

 Levine v. Liveris,
   216 F. Supp. 3d 794 (E.D. Mich. 2016) ...............................................................25

 London v. Tyrrell,
  2010 WL 877528 (Del. Ch. Mar. 11, 2010) .........................................................30

 Morefield v. Bailey,
  959 F. Supp. 2d 887 (E.D. Va. 2013) ...................................................................26

 Rich ex rel. Fuqi Int'l, Inc. v. Yu Kwai Chong,
   66 A.3d 963 (Del. Ch. 2013) ................................................................................19

 Scattered Corp. v. Chicago Stock Exch., Inc.,
   701 A.2d 70 (Del. 1997) .......................................................................... 21, 23, 24

 Smith v. Van Gorkom,
  488 A.2d 858 (Del. 1985) .....................................................................................29

 Spiegel v. Buntrock,
   571 A.2d 767 (Del. 1990) .....................................................................................22



                                                        iv
Case 3:20-cv-07150-FLW-LHG Document 21 Filed 03/22/21 Page 6 of 48 PageID: 821




 Stepak v. Addison,
   20 F.3d 398 (11th Cir. 1994) ................................................................................29

 Thorpe v. CERBCO, Inc.,
  611 A.2d 5 (Del. Ch. 1991) ........................................................................... 25, 38
 Rules

 Fed. R. Civ. P. 15(a)(2) ............................................................................................40




                                                           v
Case 3:20-cv-07150-FLW-LHG Document 21 Filed 03/22/21 Page 7 of 48 PageID: 822




         Plaintiffs Kirk Laughlin (“Laughlin”) and Patricia Thieffry (“Thieffry” and

 together with Laughlin, “Plaintiffs”) respectfully submit this omnibus memorandum

 in opposition to: (1) the Motion to Dismiss the Verified Consolidated Amended

 Shareholder Derivative Complaint (the “Motion”)1 filed by defendants Stephen G.

 Waldis (“Waldis”), William J. Cadogan (“Cadogan”), Thomas J. Hopkins

 (“Hopkins”), James M. McCormick (“McCormick”), Donnie M. Moore (“Moore”),

 Robert E. Garcia (“Garcia”), Lawrence Irving (“Irving”), Ronald W. Hovsepian

 (“Hovsepian”), Karen L. Rosenberger (“Rosenberger”), Charles E. Hoffman

 (“Hoffman”), and John Frederick (“Frederick”) (the “Individual Defendants”) and

 nominal defendant Synchronoss Technologies, Inc. (“Synchronoss” or the

 “Company”); and (2) the Post-Disclosure Defendants’ Motion to Dismiss the

 Derivative Complaint (“Post-Disclosure Defendants’ Motion”) filed by defendants

 Kristin Rinne (“Rinne”), Glenn Lurie (“Lurie”), Laurie Harris, Frank Baker, Robert

 Aquilina, Mohan Gyani, and Peter Berger (“Post-Disclosure Defendants” and

 together with the Individual Defendants, “Defendants”).2




 1
     Citations to the Motion (Dkt. No. 19-1) appear as “Mot. at [page number].”
 2
  Plaintiffs do not challenge the Post-Disclosure Defendants’ Motion with respect to
 Counts I and III-XI. Citations to the Post-Disclosure Defendants’ Motion (Dkt. No.
 20-1) appear as “Post-Disclosure Defs.’ Mot. at [page number].”

                                           1
Case 3:20-cv-07150-FLW-LHG Document 21 Filed 03/22/21 Page 8 of 48 PageID: 823




         As discussed herein, Plaintiffs’ Verified Consolidated Amended Shareholder

 Derivative Complaint (the “Amended Complaint”)3 (Dkt. No. 15) raises a reasonable

 doubt as to the good faith and/or reasonableness of Synchronoss’s Board of Directors

 (the “Board”) and/or the Board’s Demand Review Committee (the “Committee”) in

 connection with its purported investigation conducted in response to both Plaintiff

 Thieffry’s pre-suit shareholder demand issued on August 3, 2018 (the “Thieffry

 Demand”) and Plaintiff Laughlin’s pre-suit shareholder demand issued on August 6,

 2018 and supplemented on September 2, 2019 (“Laughlin Demands” and together

 with the Thieffry Demand, the “Demands”). Accordingly, the Motion should be

 denied in its entirety, and the Post-Disclosure Defendants’ Motion should be denied

 with respect to Count II.

                                 INTRODUCTION4

         This Action arises from the Board’s improper refusals of Plaintiffs’ Demands,

 which called on the Board to remedy breaches of fiduciary duty and other violations

 of law that resulted in a massive restatement of Synchronoss’s financials for fiscal

 years 2014 to 2016 (collectively, the “Restatement”). The Restatement reduced the

 Company’s cumulative revenues by nearly $180 million, and led to the replacement

 of the Company’s Chief Executive Officer (“CEO”) and Chief Financial Officer


 3
     Citations to exhibits to the Amended Complaint appear as “Am. Compl., Ex.___.”
 4
     All emphasis is added and citations omitted, unless otherwise stated.

                                           2
Case 3:20-cv-07150-FLW-LHG Document 21 Filed 03/22/21 Page 9 of 48 PageID: 824




 (“CFO”), among others, and the delisting of the Company’s shares from NASDAQ.

 The Demands detailed the Company’s long-standing pattern of fraudulent revenue

 recognition that was designed to portray the Company’s cloud services business

 (“Cloud Services Business”) as rapidly growing just as the Company was attempting

 to rebrand itself as a leading cloud services provider. Specifically, during the

 relevant period, Defendants falsely and prematurely recognized revenue from

 various “contracts” with its largest customers—AT&T Wireless (“AT&T”) and

 Verizon Wireless (“Verizon”)—which were either non-existent, unsigned, or

 undocumented. While Defendants’ fraudulent revenue recognition scheme was

 ongoing, Defendants also nearly gave away its highly profitable Activation Business

 to their friends and family, not for a “cash payment of $146 million,” as investors

 were initially told, but for a paltry $17.33 million in cash, with the Company

 financing the remainder (the “Activation Sale”). In connection with the Activation

 Sale, the Company entered into a $9.2 million licensing agreement with Sequential

 Technology Holdings, LLC (“Sequential”) for the use of the Company’s analytics

 software (“Licensing Agreement”). The Individual Defendants fraudulently caused

 the Company to recognize the Licensing Agreement as revenue in order to meet its

 guidance (despite investigative reporters referring to the deal as a “noncash IOU”),

 and the existence of which Defendants did not even disclose to investors until

 months later.


                                          3
Case 3:20-cv-07150-FLW-LHG Document 21 Filed 03/22/21 Page 10 of 48 PageID: 825




       Defendants were forced to come clean in the Restatement, in which the

 Company admitted that it had improperly recognized revenue in violation of

 generally accepted accounting principles (“GAAP”) and had identified a material

 weakness in the Company’s internal control over financial reporting relating to its

 revenue recognition process. The Company also fired four non-officer employees

 and hired a new CEO, CFO, and other employees with responsibilities related to

 revenue recognition.

       Not long thereafter, the Company found itself defending itself and certain of

 the Defendants for the above misconduct in the related securities class action

 captioned In re Synchronoss Technologies, Inc., Securities Litigation, No. 3:17-cv-

 02978-FLWLHG (D.N.J.) (the “Securities Class Action”).

       Notwithstanding the Company’s admissions of wrongdoing in the

 Restatement, the Committee, appointed by the Board to investigate the Demands,

 remarkably found Synchronoss’s directors or officers were in no way culpable for

 the Company’s fraudulent revenue recognition or misstatements and omissions

 regarding the conflicted nature and terms of the Activation Sale and the Licensing

 Agreement.    The Board then accepted the Committee’s findings, adopted the

 Committee’s recommendation, and refused Plaintiffs’ Demands.

       Defendants now assert that the Court must honor the Board’s decision,

 claiming it is protected by the business judgment rule. But the business judgment


                                         4
Case 3:20-cv-07150-FLW-LHG Document 21 Filed 03/22/21 Page 11 of 48 PageID: 826




 rule does not offer a free license for directors to refuse any and all demands made

 on a board of directors on any basis. Instead, protection of the business judgment

 rule is contingent on the Board having carried out its obligation to investigate the

 demand with good faith and due care, which this Board utterly failed to do.

       Although a majority of the Board was independent and could have considered

 the Demands, the Board empowered a biased and conflicted two-person Committee

 to investigate the Demands. Specifically, the Board gave full authority to investigate

 the Demands to defendant Cadogan—one of the alleged wrongdoers in the

 Demands—and defendant Rinne—who had maintained a 15-year-long relationship

 with another named wrongdoer, defendant Lurie.          Notably, despite Plaintiffs’

 repeated requests, the Board refused to provide an explanation of its determination

 that defendants Cadogan and Rinne were disinterested and independent under

 Delaware law. The biased and conflicted Committee then limited its investigation

 to sources that supported its desired conclusion—that no wrongdoing occurred—and

 inexplicably failed to interview relevant persons named in the Demands or the

 witnesses whose personal accounts bolster the allegations in the Securities Class

 Action.

       Worse still, despite Plaintiffs’ repeated calls for transparency into the

 investigation, the Board has refused outright to provide Plaintiffs with a copy of the

 Committee’s report. Indeed, Defendants essentially ask that Plaintiffs and the Court


                                           5
Case 3:20-cv-07150-FLW-LHG Document 21 Filed 03/22/21 Page 12 of 48 PageID: 827




 take as a matter of faith that they undertook the investigation of the Demands in good

 faith and with due care, rather than as a reasoned analysis of the facts of this case—

 a move which numerous courts applying Delaware law have found highly suspect.

 As a result, Plaintiffs have no visibility into the documents reviewed by the

 Committee or the Committee’s decision-making process in determining that the

 claims “lacked merit” and that the Board “lacked knowledge that errors in the

 Company’s financial results had occurred,” ultimately recommending refusal of the

 Demands. Considering the Company’s prior admissions in the Restatement, no

 reasonable person acting in good faith and with due care could have reached these

 conclusions.

       For these reasons, and the reasons that follow, the Motion should be denied in

 its entirety, the Post-Disclosure Defendants’ Motion should be denied with respect

 to Count II, and the action should proceed.

                             STATEMENT OF FACTS

I.     Substantive Allegations

       A.       Background

       Synchronoss was founded in 2000, and at that time, consisted solely of a

 business segment that provided cellphone suppliers, namely AT&T and Verizon,

 with technology software licenses that enabled consumers to activate cell phones

 and provided data storage and backup functions (the “Activation Business”). ¶¶ 2,


                                           6
Case 3:20-cv-07150-FLW-LHG Document 21 Filed 03/22/21 Page 13 of 48 PageID: 828




 67-69.5 By 2005, Synchronoss derived 80% of its revenues from the Activation

 Business servicing AT&T consumers. ¶68.

         In or around 2010, the Company entered the Cloud Services Business, which

 enabled users to store, manage, and process vast amounts of data without having to

 store it on local servers or personal computers, and shortly thereafter, began to

 rebrand itself as a cloud services market leader. ¶¶2, 76-77. Consistent with that

 effort, the Company restructured management’s compensation to track the success

 of the Cloud Services Business. ¶¶3, 77.

         B.     The Individual Defendants’ Fraudulent Misconduct

                1.    Premature and Fraudulent Revenue Recognition Practices

         Predictably, just after Synchronoss restructured management’s compensation,

 the Cloud Services Business surpassed the Activation Business and accounted for a

 greater portion of Synchronoss’s revenue. ¶76. Indeed, on paper at least, the Cloud

 Services Business experienced astronomical growth in revenue, growing 115% in

 the third quarter of 2014, 43% in 2015, 18% year-over-year for the first quarter of

 2016, and 33%, 34%, and 36% for the second, third, and fourth quarters of 2016,

 respectively. ¶¶77-78. In truth, however, the Individual Defendants manufactured

 the impressive growth with their fraudulent revenue recognition practices, detailed

 below.


 5
     Citations to “¶ __” and “¶¶ __” refers to the Amended Complaint.
                                            7
Case 3:20-cv-07150-FLW-LHG Document 21 Filed 03/22/21 Page 14 of 48 PageID: 829




                   i.      The AT&T and Verizon “Contracts”

       During fiscal years 2014 through 2016, while publicly representing that

 Synchronoss recognized transaction revenues “based on the total number of

 transactions processed at the applicable price established in the relevant contract”

 and subscription revenues “on a straight-line basis over the life of the contract or on

 a fixed monthly fee based on a set contracted amount” (¶¶86-87), in actuality,

 immediately before the close of a fiscal quarter, the Individual Defendants caused

 the Company to recognize revenue fraudulently from its contracts with its largest

 customers.

       Specifically, in late 2015, Synchronoss improperly booked $7 million in

 revenue associated with two AT&T transactions that never materialized (¶102), and

 in 2016, inappropriately recorded cloud software licensing revenues derived from

 $25-million-dollar and $5-million-dollar “contracts” with Verizon at a time when

 neither contract was signed. ¶¶106, 114. This enabled the Individual Defendants to

 continue misrepresenting the Company’s purported cloud growth and meet its

 guidance in those years. ¶¶5-7, 102, 106, 114.

       The Company’s fraudulent revenue recognition from these purported

 contracts constituted violations of GAAP, Accounting Standards Codification




                                           8
Case 3:20-cv-07150-FLW-LHG Document 21 Filed 03/22/21 Page 15 of 48 PageID: 830




 (“ASC”) 985-605-25-3, 985-605-25-16, and 985-605-25-17, and the Company’s

 policies. ¶¶90-99,102-116.6

                  ii.      The Friends and Family Sale

       With the Activation Business eclipsed (on paper) by the Company’s Cloud

 Services Business, on November 7, 2016, the Company announced that it was

 evaluating strategic alternatives for the Activation Business supposedly to enhance

 shareholder value. ¶9. Unbeknownst to investors, however, the Company was

 already in negotiations with Intralinks Holdings, Inc. (“Intralinks”), a cloud-

 computing content manager and service provider, regarding a potential acquisition

 as part of Synchronoss’s strategy to expand its cloud initiatives. ¶¶9, 208.

       On December 6, 2016, Defendants announced that Synchronoss would divest

 70% of its Activation Business to Sequential, and in return, Sequential would

 provide a “cash payment of $146 million” to Synchronoss as part of the Activation

 Sale. ¶¶9, 134. More specifically, Synchronoss was to transfer its Activation

 Business to a newly formed entity, Sequential Technology, Inc. (“STI”), and


 6
   It was not long until the U.S. Securities and Exchange Commission (“SEC”) took
 note of the Company’s questionable revenue recognition practices. On September
 2, 2016, the SEC issued a letter to the Company, questioning its revenues derived
 from its largest customers and requesting the Company disclose its contracts with
 Verizon as exhibits to future filings. ¶117. Synchronoss refused to comply with
 these requests. ¶118. The SEC issued follow-up correspondence dated September
 22, 2016, in response to which the Company again declined to publicly file any of
 the requested contracts—indeed, because there were none. ¶¶119-120.

                                           9
Case 3:20-cv-07150-FLW-LHG Document 21 Filed 03/22/21 Page 16 of 48 PageID: 831




 Sequential would then acquire a 70% interest of STI while Synchronoss retained a

 30% interest. ¶¶134-135, 147-149. With proceeds from the Activation Sale, and

 $900 million in possible financing from various banks, the Company would then

 purchase all outstanding shares of Intralinks at $13.00 per share for around $821

 million, and Intralinks would become Synchronoss’s wholly owned subsidiary.

 ¶¶10, 136.

       Investors later learned from an investigative report by the Southern

 Investigative Reporting Foundation (“SIRF”) published on February 24, 2017

 (“SIRF Report”)—after the deal closed—that the Activation Sale was practically a

 giveaway of the Activation Business to the Individual Defendants’ friends and

 family. ¶11. Indeed, according to the SIRF Report, Sequential was formerly

 Omniglobe International, LLC (“Omniglobe”), which was partly owned by friends

 and family of Defendants Waldis, Irving, and Garcia, and non-party David Berry

 (the “Synchronoss Insiders”). ¶¶9, 12. The Synchronoss Insiders attempted to

 conceal their ownership of Omniglobe, however, by holding shares indirectly

 through an entity called Rumson Hitters LLC (“Rumson Hitters”). ¶¶70-72, 143-

 144. Further, STI was a corporate shell formed the month before the announcement




                                        10
Case 3:20-cv-07150-FLW-LHG Document 21 Filed 03/22/21 Page 17 of 48 PageID: 832




 of the Activation Sale by Defendant Waldis’s former next-door neighbor and

 member of the Waldis Family Foundation Board, John Methfessel.7 ¶149.

       On February 27, 2017, days after the SIRF Report, Synchronoss finally

 disclosed that despite having previously stated it would receive a “cash payment of

 $146 million,” from Sequential, Sequential in fact paid only $17.33 million in cash

 up front and $7.7 million in unspecified “contributed assets,” with the remaining $83

 million financed by Synchronoss via a promissory note. ¶¶13, 16, 151. Worse still,

 the $146 million represented the Activation Business’s total value, not just the 70%

 interest sold to Sequential. ¶13. Thus, the Company’s entire Activation Business

 had been sold to Synchronoss Insiders’ friends and family for a payment of only

 $17.33 million, with the rest financed by the Company. ¶13.

                 iii.      The Licensing Agreement

       Also hidden from the investing public was the fact that with just days left in

 the fourth quarter of 2016, in connection with the Activation Sale, the Company

 entered into the $9.2 million Licensing Agreement with Sequential for use of the

 Company’s analytics software. ¶¶14, 128. Sequential paid for the Licensing

 Agreement with a promissory note, which the Individual Defendants falsely booked



 7
   Tom Miller, another member on the Board of the Waldis Family Foundation who
 went to school with Defendant Waldis at Seton Hall University, was STI’s chief
 strategy officer. ¶150.

                                          11
Case 3:20-cv-07150-FLW-LHG Document 21 Filed 03/22/21 Page 18 of 48 PageID: 833




 as revenue in violation of GAAP. ¶14. The Licensing Agreement enabled the

 Company to meet its forecasted Cloud Services Business revenue ranging from $122

 million to $125 million. ¶129.

       The Individual Defendants concealed this deal for months until February 27,

 2017, when the Company filed its annual report for fiscal year 2016, in which the

 Company stated, for the first time, that it had “entered into a non-exclusive perpetual

 license agreement with [Sequential], in the amount of $9.2 million.” ¶¶128-131.

              2.     The Individual Defendants’ False and Misleading Statements

       While the Individual Defendants were committing the foregoing fraudulent

 practices, in various of the Company’s filings with the SEC (including quarterly

 reports on Form 10-Q, annual reports on Form 10-K, proxy statements, and press

 releases) and on earnings calls with analysts, they misrepresented and/or failed to

 disclose, inter alia, that: (i) revenues for the Cloud Services Business were in fact

 caused by improper recognition of revenue via falsified contracts (¶¶152-191); (ii)

 the conflicted nature and true terms of the Activation Sale and the Intralinks

 Acquisition, as well as Intralinks’ performance after the Intralinks Acquisition

 (¶¶192-207); and (iii) the Company’s financial statements were prepared in

 accordance with GAAP, internal controls were enhanced to ensure they remained

 effective, and the Company followed specific guidelines with respect to revenue

 recognition. See, e.g., ¶¶163-164, 168, 170, 181.


                                           12
Case 3:20-cv-07150-FLW-LHG Document 21 Filed 03/22/21 Page 19 of 48 PageID: 834




              3.    The Company Was Forced to Buy Back Its Own Shares at
                    Artificially Inflated Prices While the Insider Sellers Dumped
                    Their Synchronoss Stock

       While the Company’s stock price was artificially inflated as a result of the

 above misstatements and omissions, Defendants Waldis, McCormick, Moore,

 Hopkins, Cadogan, Rosenberger, and Hoffman caused the Company to buy back

 over $40 million dollars’ worth of stock at artificially high prices, thereby further

 propping up the Company’s stock price. ¶261.

       At roughly the same time, these same defendants and defendant Garcia (the

 “Insider Sellers”) took advantage of the Company’s soaring stock price and

 liquidated their personal holdings of Synchronoss stock based on inside information

 regarding the Company’s fraudulent practices detailed herein. ¶¶65, 261-285.

       C.     The Fallout

       Investors learned of the conflicted nature of the Activation Sale on February

 24, 2017 when the SIRF Report disclosed the relationship between the Synchronoss

 Insiders, Omniglobe, Sequential, and STI, including that 50% of Omniglobe was

 “owned by friends and family of Synchronoss.” ¶¶ 11, 215. The true terms of the

 Activation Sale were revealed days later, on February 27, 2017, when the Company

 disclosed that it had “entered into a non-exclusive perpetual license agreement with

 [Sequential], in the amount of $9.2 million.” ¶218. From that point, the Company




                                          13
Case 3:20-cv-07150-FLW-LHG Document 21 Filed 03/22/21 Page 20 of 48 PageID: 835




 witnessed its share price decline sharply, wiping out hundreds of millions in

 shareholder equity. ¶¶221, 225.

       Thereafter, the Company notified the SEC of its inability to timely file certain

 public filings, and through a series of announcements, disclosed the need to restate

 its finance statements for fiscal years 2014 through 2016.8 ¶¶234-256.

       The consequences of the Restatement were catastrophic—while Synchronoss

 reported net income from operations from 2014 through 2016 of $93.5 million, in

 reality, it had a cumulative loss during that time of $40 million (a difference of $134

 million, or a 143% decrease in net income) and suffered a downward adjustment in

 revenue of $180 million. ¶¶253, 255. The Restatement also admitted that the

 Company “identified a material weakness in internal control over financial reporting

 relating to its revenue recognition process” and that “[i]t is possible the Company

 may identify additional material weaknesses.” ¶234.

       D.     The Underlying Claims Survive Defendants’ Challenges Under a
              Heightened Pleading Standard in the Securities Class Action

       As a result of the above misconduct, the Securities Class Action against the

 Company was instituted, relying on witness accounts of eight individuals. ¶¶257,



 8
  The Restatement consists of several disclosures filed on Forms 10-Q, 10-K, and
 10-K/A with the SEC that contained restated financial information for fiscal years
 2014 through 2016, which include the Company’s SEC filings dated July 2, 2018
 and July 9, 2018. ¶247.

                                           14
Case 3:20-cv-07150-FLW-LHG Document 21 Filed 03/22/21 Page 21 of 48 PageID: 836




  259. On May 29, 2020, the Court denied defendants’ motion to dismiss in the

  Securities Class Action, finding plaintiff had overcome the heightened pleading

  requirement of the Private Securities Litigation Reform Act of 1995 and that the

  Company had a practice of recognizing revenue before contracts were signed in

  violation of GAAP, of which Defendant Rosenberger was aware. ¶260.

II.     The Board Wrongfully Refused Plaintiffs’ Demands on the Board to
        Bring Suit in Response to the Individual Defendants’ Fraudulent Activity

        A.     The Initial Demands

        On August 3, 2018, Plaintiff Thieffry served Plaintiff Thieffry’s Demand on

  Synchronoss’s Board to investigate the misconduct and violations of law described

  herein. ¶366. On August 6, 2018, Plaintiff Laughlin served a similar shareholder

  demand on the Board. ¶337.

        The Demands described misconduct relating to improper revenue recognition

  that occurred throughout 2015 and 2016, and which ultimately forced the Company

  to restate its previously filed financial statements for those fiscal years. See Am.

  Compl., Ex. A, R. The Demands requested that the Board commence a civil action

  against the following current and former officers and directors: Waldis; Lurie;

  Hovsepian;    Rosenberger;    Frederick;    Garcia;   Irving;   Cadogan;   Hopkins;

  McCormick; and Moore. Id.




                                             15
Case 3:20-cv-07150-FLW-LHG Document 21 Filed 03/22/21 Page 22 of 48 PageID: 837




       B.     The Investigation

       In response to the Demands, the Board created the Committee comprised of

 defendants Cadogan and Rinne to purportedly investigate the claims and recommend

 action to the full Board. ¶¶343, 341, 347. Both defendants Cadogan and Rinne,

 however, were conflicted and unable to independently consider the Demands. ¶374.

 Defendant Cadogan was named as a wrongdoer in the Demands based on his

 participation in the underlying misconduct. ¶¶218, 246, 261, 455. Defendant

 Cadogan also engaged in insider sales during the relevant period, netting total illicit

 proceeds of approximately $2.5 million. ¶275. Defendant Rinne was conflicted

 based on her long-standing, fifteen-year relationship with another wrongdoer named

 in the Demands, defendant Lurie. ¶375.

       C.     The July 9, 2019 Refusals

       After multiple written exchanges following the Demands, on July 9, 2019, the

 Board informed Plaintiff Laughlin and Plaintiff Thieffry, in separate letters, that it

 would not pursue legal action (the “July 9, 2019 Refusals”). ¶¶347, 369.

       According to the July 9, 2019 Refusals, the Committee concluded that the

 “conduct described in the Demand . . . was factually inaccurate with respect to the

 allegations of wrongdoing” and the claims asserted in the Demand “lacked merit.”

 ¶349. Additionally, the Committee found that no member of management was

 involved in misconduct and that there was no evidence that management or the


                                           16
Case 3:20-cv-07150-FLW-LHG Document 21 Filed 03/22/21 Page 23 of 48 PageID: 838




 Board was aware of any misconduct relating to the accounting fraud detailed above.

 Id. The Committee also found that Board lacked knowledge that errors in the

 Company’s financial results had occurred. Id.

       These exculpatory conclusions were somehow reached despite the fact that

 the Company took certain actions to remediate “prior accounting errors,” including

 “fir[ing] four non-officer employees for actions related to the accounting errors” and

 retaining a “new CEO and CFO, as well as other employees with responsibilities

 related to revenue recognition.”       ¶350.    Moreover, despite the denials of

 wrongdoing, the July 9, 2019 Refusals noted that, based on the investigation, the

 Committee had “recommended that the Board direct the Compensation Committee

 to review the Company’s insider trading policies.” Id.

       D.     Follow-Up to the July 9, 2019 Refusals

       Given the complete lack of information concerning the July 9, 2019 Refusals,

 on October 2, 2019, Plaintiff Thieffry requested, inter alia, copies of any reports

 produced by the Committee, copies of documents that the Committee reviewed, a

 list of people interviewed and materials reviewed, and explanations about certain

 conclusions reached by the Committee. ¶388. The Board summarily denied Plaintiff

 Thieffry’s request on October 31, 2019. ¶371, Am. Compl., Ex. W.

       On September 5, 2019, Plaintiff Laughlin supplemented the August 6, 2018

 Demand with new allegations from the operative complaint in the Securities Class


                                          17
Case 3:20-cv-07150-FLW-LHG Document 21 Filed 03/22/21 Page 24 of 48 PageID: 839




 Action (the “September 5, 2019 Demand”). ¶352. Plaintiff Laughlin also requested

 copies of the documents reviewed in connection with the July 9, 2019 Refusal and

 documents that would be reviewed in connection with the September 5, 2019

 Demand. Id.

       Corporate counsel twice denied Plaintiff Laughlin’s requests for documents

 on September 26, 2019 and again on December 13, 2019, advising that the

 Committee “d[id] not believe that it is legally required to provide” documents

 concerning investigations into Plaintiff Laughlin’s Demands. ¶¶353, 355.

       E.     The May 28, 2020 Refusal

       On May 28, 2020, corporate counsel informed Plaintiff Laughlin that with

 respect to the September 5, 2019 Demand, the same Committee recommended to the

 Board that “it would not be in the best interests of the Company and its stockholders

 to pursue any litigation in response to the [September 5, 2019 Demand],” which the

 Board adopted (the “May 28, 2020 Refusal”). ¶362.

       According to the May 28, 2020 Refusal, the Committee reviewed additional

 documents and materials while conducting interviews of certain counsel and

 employees at the Company. ¶363. The May 28, 2020 Refusal shows, however, that

 the Committee made little to no attempt to interview the eight confidential witnesses

 whose accounts are relied upon in the Securities Class Action or individuals with

 similar duties, nor were numerous directors and officers expressly identified in the


                                          18
Case 3:20-cv-07150-FLW-LHG Document 21 Filed 03/22/21 Page 25 of 48 PageID: 840




 Demands as responsible for the misconduct interviewed, including Defendants

 Waldis, Lurie, Hovsepian, Frederick, Garcia, Hopkins, McCormick, and Moore.

 ¶365. Indeed, in total, the Demands identified more than nineteen individuals as

 having information relevant to the misconduct alleged in the Demands, only three of

 whom were interviewed by the Committee. ¶384.

       Following this purported investigation, the Committee again determined the

 September 5, 2019 Demand “was factually inaccurate with respect to allegations of

 wrongdoing and lacked merit” and found that no member of management or the

 Board was involved in or knew of any misconduct leading to the Restatement. ¶364.

                                     ARGUMENT

I.     Standard Governing Demand Refusal

       When served with a shareholder demand, directors cannot remain “neutral”

 and take no position. See Kaplan v. Peat, Marwick, Mitchell & Co., 540 A.2d 726,

 731 (Del. 1988). Instead, “the board has an affirmative duty to evaluate the demand

 and to determine if the litigation demanded is in the best interest of the stockholders.”

 Rich ex rel. Fuqi Int'l, Inc. v. Yu Kwai Chong, 66 A.3d 963, 976 (Del. Ch. 2013). If

 the board accepts the demand, it assumes control of the derivative claims. See Daily

 Income Fund, Inc. v. Fox, 464 U.S. 523, 533 (1984). If, however, the board rejects

 the demand, the shareholder can still challenge the board’s decision and bring a

 lawsuit on behalf of the corporation. The shareholder “does not, by making demand,


                                            19
Case 3:20-cv-07150-FLW-LHG Document 21 Filed 03/22/21 Page 26 of 48 PageID: 841




 waive the right to claim that demand has been wrongfully refused.” Grimes v.

 Donald, 673 A.2d 1207, 1218-19 (Del. 1996), overruled on other grounds, Brehm

 v. Eisner, 746 A.2d 244 (Del. 2000).

       If, after a board’s rejection of a demand, a shareholder decides to proceed with

 the action, the shareholder must demonstrate that the board’s decision to reject the

 demand was not protected by the business judgment rule. The “business judgment

 rule” is a “presumption that in making a business decision, the directors of a

 corporation acted on an informed basis [i.e., with due care], in good faith and in the

 honest belief that the action taken was in the best interest of the company.” Aronson

 v. Lewis, 473 A.2d 805, 812 (Del. 1984)). A plaintiff can rebut this presumption by

 alleging facts that raise a reasonable doubt that: (1) the board acted on an informed

 basis, consistent with its duty of care; or (2) the board acted in good faith, consistent

 with its duty of loyalty. Ironworkers Dist. Council of Phil. & Vicinity Ret. & Pension

 Plan v. Andreotti, 2015 WL 2270673, at *25 (Del. Ch. May 8, 2015).

       The Delaware Supreme Court explained that “the concept of reasonable doubt

 is akin to the concept that the stockholder has a ‘reasonable belief’ that the board

 lacks independence or that the transaction was not protected by the business

 judgment rule.” Grimes, 673 A.2d at 1217 n.17. A shareholder can demonstrate

 “reasonable doubt that demand was properly refused” by alleging that the Board

 “was biased, lacked independence, or failed to conduct a reasonable investigation.”


                                            20
Case 3:20-cv-07150-FLW-LHG Document 21 Filed 03/22/21 Page 27 of 48 PageID: 842




 Scattered Corp. v. Chicago Stock Exch., Inc., 701 A.2d 70, 75 (Del. 1997), overruled

 on other grounds, Brehm, 746 A.2d 244 (emphasis added).

       Notably, under Delaware law, “the plaintiff is not required to plead evidence.”

 Brehm v. Eisner, 746 A.2d 244, 254 (Del. 2000) (emphasis added). Further, in ruling

 on a motion to dismiss, the Court must accept as true all the Complaint’s allegations

 and the reasonable inferences that logically flow from them. Id. at 255.9




 9
   Contrary to the Post-Disclosure Defendants’ conclusory assertions that Plaintiffs
 “impermissibly lump together the Post-Disclosure Defendants . . . without setting
 forth any specific allegation” as to those defendants (see Post-Disclosure Defs.’ Mot.
 at 6-7), the Amended Complaint’s allegations of all Defendants’ breaches of loyalty
 are well-pled. See, e.g., ¶¶374-75 (specific allegations against defendant Rinne,
 including her fifteen-year-long professional relationship with defendant Lurie);
 ¶¶376-77 (specific allegations against defendant Cadogan); ¶¶391-94 (specific
 allegations against defendants Waldis, Cadogan, and Hopkins and their interest in
 the underlying claims); ¶398 (specific allegations against defendants Waldis and
 McCormick with respect to their long-standing business relationship). And where
 Plaintiffs alleged failures on the Committee’s part as a whole (see, e.g., ¶380
 (alleging Committee’s failure as a whole to interview relevant persons)), these
 allegations are sufficient because the Committee’s members are all similarly
 situated, such that there is no practical need to recite the same allegations as to each
 Committee member. See In re Home Depot, Inc. S’holder Deriv. Litig., 223 F. Supp.
 3d 1317, 1325 (N.D. Ga. 2016) (applying Delaware law, noting “a number of District
 Courts have [addressed group pleading], and all of them have at least said that group
 pleading is not per se insufficient,” and clarifying that “[a]s long as the defendants
 are ‘similarly situated,’ group pleading may be enough.”); see also In re Cardinal
 Health, Inc. Derivative Litig., 2021 WL 425966, at *14 (S.D. Ohio Feb. 8, 2021)
 (analyzing board members as a group and noting that a director-by-director analysis
 is not required).

                                           21
Case 3:20-cv-07150-FLW-LHG Document 21 Filed 03/22/21 Page 28 of 48 PageID: 843




II.     The Board’s Refusals Are Not Entitled to Protection Under the Business
        Judgement Rule

        In considering the Demands, the Board did not act independently, on an

  informed basis, or in good faith. As explained below, the Board empowered a biased

  and conflicted Committee to conduct the investigation and recommend action to the

  full Board. The Committee then limited its investigation to witnesses and documents

  that would support its desired conclusion—that no wrongdoing occurred—which

  was contradicted by the Company’s own prior admissions. The Board has since

  shielded its investigation from scrutiny by refusing to provide any reports or

  documentation to support its conclusion. For all these reasons, and others, the

  Amended Complaint raises reasonable doubt that the Demands were properly

  refused, and the Board’s decision is not protected by the business judgment rule.10




  10
     The Post-Disclosure Defendants argue that the Amended Complaint “fails to
  adequately plead that any of them had any reason to have breached their fiduciary
  duties with respect to their assessment of Plaintiffs’ Demands” because, according
  to the Post-Disclosure Defendants, “Plaintiffs’ Demands all relate to alleged
  misconduct that pre-dated the Post-Disclosure Defendants’ affiliation with the
  Company.” Post-Disclosure Defs.’ Mot. at 6-7. As an initial matter, the Post-
  Disclosure Defendants cite to no authority whatsoever supporting their position, nor
  are Plaintiffs aware of any. Rather, a claim for wrongful refusal is separate and
  independent from any claims tied to the underlying misconduct. See Spiegel v.
  Buntrock, 571 A.2d 767, 775-76 (Del. 1990) (wrongful refusal decision subject to
  judicial review). Moreover, the Post-Disclosure Defendants’ argument wholly
  ignores the plethora of allegations in the Amended Complaint supporting Plaintiffs’
  claim that the Refusals were wrongful, which, as discussed herein, apply equally to
  all members of the Board, regardless of the date on which they became a Board
                                          22
Case 3:20-cv-07150-FLW-LHG Document 21 Filed 03/22/21 Page 29 of 48 PageID: 844




          A.    Plaintiffs Do Not Concede That the Board Acted Independently in
                Considering Plaintiffs’ Demands

          Defendants claim that by serving the Demands, Plaintiffs have waived their

 right to allege that a majority of the Board was not independent or disinterested for

 purposes of considering the Demands. See Mot. at 29-30. This argument is without

 merit.

          While a shareholder may concede that the board is facially independent at the

 time of making the demand, “[i]t is not correct that a demand concedes independence

 ‘conclusively’ and in futuro for all purposes relevant to the demand.” Scattered

 Corp., 701 A.2d at 74-75. Rather, if a demand is made, the shareholder has only

 conceded the right to claim that demand is excused, not the right to claim that the

 seemingly independent board failed to act independently or with due care in response

 to the demand. Id.

          As the Delaware Supreme Court explained in Grimes, “[s]imply because the

 composition of the board provides no basis ex ante for the stockholder to claim . . .

 that it is reasonable to doubt that a majority of the board is either interested or not

 independent, it does not necessarily follow ex post that the board in fact acted

 independently, disinterestedly or with due care in response to the demand.” Grimes,




 member. Thus, the Post-Disclosure Defendants are equally complicit in and liable
 for the Board’s wrongful Refusals for the reasons discussed in this Section.

                                            23
Case 3:20-cv-07150-FLW-LHG Document 21 Filed 03/22/21 Page 30 of 48 PageID: 845




 673 A.2d at 1219. The “[f]ailure of an otherwise independent-appearing board or

 committee to act independently is a failure to carry out its fiduciary duties in good

 faith or to conduct a reasonable investigation,” and such a “failure could constitute

 wrongful refusal.” Scattered Corp., 701 A.2d at 75. Thus, in demand-refused cases,

 the Court “must consider allegations of director bias or self-interest when evaluating

 whether a board or committee acted independently and in good faith when

 responding to a demand.” City of Tamarac Firefighters’ Pension Trust Fund v.

 Corvi, 2019 WL 549938, at *7 (Del. Ch. Feb. 12, 2019) (citing Scattered Corp., 701

 A.2d at 75).

       Here, Plaintiffs have conceded, at most, that when they made the Demands, a

 majority of the board was independent and capable of considering the Demands.

 Plaintiffs have not conceded, however, that the Board acted independently or

 conducted a reasonable investigation in response to the Demands. To the contrary—

 the Amended Complaint sufficiently alleges that the Board did not act independently

 or reasonably in response to the Demands. Instead of considering the Demands

 itself, or employing an independent, disinterested committee, the Board handed the

 investigation over to defendant Cadogan, one of the alleged wrongdoers, and

 defendant Rinne, a close personal friend of another wrongdoer.          The Board’s

 inexplicable decision to entrust the Committee comprised of defendants Cadogan

 and Rinne to make a recommendation to the Board demonstrates the sham nature of


                                          24
Case 3:20-cv-07150-FLW-LHG Document 21 Filed 03/22/21 Page 31 of 48 PageID: 846




 the Board’s consideration of the Demands. See Thorpe v. CERBCO, Inc., 611 A.2d

 5, 10 n.5 (Del. Ch. 1991) (“[W]hile the board may have been able to act

 independently through a fully empowered special committee of independent

 directors (thus justifying a stockholder in making demand), the board in fact chose

 not to do so, thus justifying treating the board as not independent.”); City of

 Tamarac, 2019 WL 549938, at *8 (noting as an “extreme example” of gross

 negligence and evidence of bad faith a situation in which a nine-member board

 delegated review of shareholder demand to claw back CEO’s compensation to the

 CEO).

       Indeed, Defendants essentially concede that the Committee was not

 independent. But they attempt to shield the conflicted Committee’s investigation by

 arguing that the Board was under no obligation to even form a committee, let alone

 one comprised of independent directors, and the Court should grant the motion to

 dismiss for that reason. Mot. at 31.11 It is true that Defendants were not required to


 11
    The cases cited by Defendants are distinguishable. For example, in FLI Deep
 Marine LLC v. McKim, 2009 WL 1204363 (Del. Ch. April 21, 2009), the plaintiffs
 argued that demand should be excused after the Board refused their demand. This
 is not the case here, as Plaintiffs argue that the demand was wrongfully refused, not
 that demand should now be excused. Similarly, Levine v. Liveris, 216 F. Supp. 3d
 794 (E.D. Mich. 2016) is distinguishable because the court there held that the “fact
 that the composition of the investigation committee resembled that of [the
 company’s] Board as a whole is not evidence of wrongful refusal.” Here, the
 composition of the Committee did not resemble that of Synchronoss’s full Board.
 To the contrary—the full Board was comprised of a majority of disinterested
 directors, whereas the Committee was interested and conflicted. See Thorpe, 611
                                          25
Case 3:20-cv-07150-FLW-LHG Document 21 Filed 03/22/21 Page 32 of 48 PageID: 847




 form a special committee—but this argument is a red herring. While the Board as a

 whole could have considered the Demands, it chose not to. Instead, the Board

 members appointed two conflicted and interested directors to review the Demands

 and recommend action to the full Board. Thus, contrary to Defendants’ arguments,

 the Court should evaluate the Committee members’ independence. See City of

 Tamarac, 2019 WL 549938, at *9 (the tacit confession by plaintiff in making a

 demand does not prevent the court from examining bias or obvious conflicts in the

 board’s decision to delegate demand review to a committee—therefore, “the Court

 may evaluate Plaintiff’s allegations that the Special Committee and the

 Subcommittee members were incapable of acting disinterestedly in responding to

 the demands”).12




 A.2d at 10 n.5 (noting a board that “may have been able to act independently” but
 “chose not to do so” would “justify[] treating the board as not independent”).
 Finally, both Andersen v. Mattell, Inc., 2017 WL 218913 (Del. Ch. Jan. 19, 2017)
 and Morefield v. Bailey, 959 F. Supp. 2d 887 (E.D. Va. 2013) are cited for the
 proposition that the Board was not required to establish a special committee, which
 Plaintiffs do not contest. Plaintiffs simply argue that the Board was grossly negligent
 in relying on a conflicted Committee that conducted a bad faith, deficient
 investigation.
 12
   The City of Tamarac court ultimately found that the plaintiff had failed to allege
 facts to support conflicts at the committee level because plaintiff did “not allege facts
 suggesting a financial or personal benefit to any of the Director Defendants in
 approving the Separation Agreements” and, instead, focused its conflict argument
 on the committee members’ prior involvement in the initial decision to approve the
 Separation Agreements.” City of Tamarac, 2019 WL 549938 at *9. But here, the
                                            26
Case 3:20-cv-07150-FLW-LHG Document 21 Filed 03/22/21 Page 33 of 48 PageID: 848




       Here, the Board’s actions in appointing the Committee are highly questionable

 and suspicious. The Board was fully aware of the charges that the Committee would

 be investigating as they were detailed in the Demands. The Board was also fully

 aware of the identities of the officers and directors against whom Plaintiffs requested

 the Company take legal action, as these individuals were named in the Demands.

 Significantly, when Plaintiffs sent their Demands, the Board consisted of several

 directors that were not named as wrongdoers in the Demands. Indeed, in the Motion,

 Defendants admit that seven of the ten-member Board were “not even affiliated with

 the Company, in any capacity, at the time that the alleged wrongdoing occurred.”

 Mot. at 39.13

       Yet, despite seven independent directors from which to choose, the Board

 inexplicably appointed one of the alleged wrongdoers, defendant Cadogan, to the

 Committee. Not only was defendant Cadogan affiliated with the Company during




 Amended Complaint contains allegations that the Committee members were
 conflicted by both financial and personal benefits.
 13
    Consistent with Defendants’ admission, in the Post-Disclosure Defendants’
 Motion, the Post-Disclosure Defendants—who comprised six of the nine-member
 Board as of the dates of the Demands—claim to have had no involvement
 whatsoever in the underlying misconduct by virtue of their having joined the Board
 after the last alleged misstatement on February 8, 2017. Post-Disclosure Defs.’ Mot.
 at 2-3.

                                           27
Case 3:20-cv-07150-FLW-LHG Document 21 Filed 03/22/21 Page 34 of 48 PageID: 849




 the relevant period of wrongdoing, but he was also one of the directors against whom

 Plaintiffs specifically requested the Company take legal action.

       Defendant Cadogan’s involvement in the wrongdoing was substantial. He

 made, certified, and/or approved the exact false and misleading statements

 challenged in Plaintiffs’ Demands. Specifically, he signed the materially false and

 misleading 2014 10-K, 2015 10-K, 2016 10-K, and 2017 10-K (which contained the

 restatement of the Company’s financial statements for the years ended in 2015 and

 2016). ¶¶218, 246, 455. In addition, during the relevant period, and while the

 Company’s stock price was artificially inflated, defendant Cadogan caused the

 Company to repurchase over $40 million worth of its common stock using

 shareholders’ funds. ¶261. He also personally and uniquely benefitted from this

 misconduct—while the Company was misstating information to keep its stock price

 inflated, he engaged in insider sales for total illicit proceeds of approximately $2.5

 million.   ¶275.    Given defendant Cadogan’s involvement in the underlying

 misconduct, and his personal financial benefit from it, he faces a substantial

 likelihood of personal liability for breaching his fiduciary duty.14


 14
    In the Motion, Defendants argue that Cadogan does not face a substantial
 likelihood of liability because the Court in the related demand futility action,
 captioned In re Synchronoss Technologies, Inc. Deriv. Litig., No. 17-cv-7173 (FLW)
 (“Demand Futility Action”), already ruled that he does not face a substantial
 likelihood of liability. Mot. at 36, n.24. Citing to the Motion, the Post-Disclosure
 Defendants proffer the same argument. Post-Disclosure Defs.’ Mot. at 6, n.5. This
 argument is without merit. First, the Court was only addressing the adequacy of the
                                           28
Case 3:20-cv-07150-FLW-LHG Document 21 Filed 03/22/21 Page 35 of 48 PageID: 850




       Thus, the Board’s decision to include defendant Cadogan on the Committee

 and his recommendation to reject Plaintiffs’ Demands raises serious doubt as to the

 integrity and impartiality of the Board’s Refusals. See Stepak v. Addison, 20 F.3d

 398, 405 (11th Cir. 1994) (“We take it as axiomatic that a board would not be acting

 consistently with its fiduciary duties were it to reject a shareholder demand based on

 an investigation and presentation by the alleged wrongdoers.”) (citing Smith v. Van

 Gorkom, 488 A.2d 858, 874 (Del. 1985)).

       The integrity of the investigation is further weakened by defendant Rinne’s

 appointment as the other member of the Committee.             Defendant Rinne has

 substantial personal ties to one of the other alleged wrongdoers, defendant Lurie.

 ¶375. Lurie was the Company’s CEO, President, and a Director from November

 2017 to September 2020, when he resigned following the Board’s review of

 allegations of personal misconduct in violation of the Company’s policies. ¶51.

 Despite knowing of Lurie’s misconduct, and despite his personal ties to defendant

 Rinne—specifically, a fifteen-year-long relationship serving concurrently as

 executives of Cingular Wireless and later AT&T—the Board nonetheless selected



 pleadings as to demand futility in that case. Since that time, plaintiff has filed an
 amended complaint. See Demand Futility Action, Dkt. Nos. 79, 99. The Court has
 not yet decided the motion to dismiss as to the amended complaint. Second, the
 instant matter contains additional, more detailed claims against defendant Cadogan.
 For example, here Plaintiffs have alleged that defendant Cadogan breached his
 fiduciary duties by engaging in lucrative insider sales.

                                          29
Case 3:20-cv-07150-FLW-LHG Document 21 Filed 03/22/21 Page 36 of 48 PageID: 851




 defendant Rinne as the only other member of the Committee. ¶375. These personal

 ties raise serious doubt as to whether defendant Rinne could impartially investigate

 the Demands.

       Indeed, “[i]ndependence can be impaired by lesser affiliations, so long as

 those affiliations are substantial enough to present a material question of fact as to

 whether the [special committee] member can make a totally unbiased decision.”

 London v. Tyrrell, 2010 WL 877528, at *12 (Del. Ch. Mar. 11, 2010) (citation

 omitted). For example, the special committee member could hold a sense of

 obligation to the interested director based on prior events. Id. Notably, this “sense

 of obligation does not need to be financial in nature.” Id. Given defendant Rinne’s

 substantial ties with defendant Lurie, it was unreasonable to appoint her to the

 Committee.15 Again, it is unclear why the Board did not select another, unconflicted

 Board member to the Committee.

       Because the Committee was clearly biased, Defendants did not act

 independently in responding to the Demands. For this reason alone, the Court should

 deny the Motion in its entirety and the Post-Disclosure Defendants’ Motion with



 15
    Even if the Court finds that defendant Rinne was independent, the Committee was
 still conflicted based on defendant Cadogan’s personal involvement in the
 underlying wrongdoing. See Gentile v. Rossette, 2010 WL 2171613, at *7 n.36 (Del.
 Ch. May 28, 2010) (“A board that is evenly divided between conflicted and non-
 conflicted members is not considered independent and disinterested.”).

                                          30
Case 3:20-cv-07150-FLW-LHG Document 21 Filed 03/22/21 Page 37 of 48 PageID: 852




 respect to Count II. City of Orlando Police Pension Fund v. Page, 970 F. Supp. 2d

 1022, 1029 (N.D. Cal. 2013) (“Google”) (“[I]f plaintiff can show that the board did

 not act independently in responding to the demand, those facts will undermine any

 finding that the investigation was undertaken reasonably and in good faith.”).

       B.    Plaintiffs Have Alleged that the Board Failed to Comply with its
             Duty of Care

       A board’s compliance with its duty of care is measured by the standard of

 gross negligence, which “focuses on whether the directors considered all material

 information reasonably available to them.” Friedman v. Maffei, 2016 WL 1555331,

 at *10 (Del. Ch. April 13, 2016). As the Delaware Supreme Court has recognized,

 “it is important that the demand process be meaningful.” Grimes, 673 A.2d at 1218.

 Thus, while there is no prescribed procedure that a board of directors must follow,

 “the process must be such that a reviewing court can look to it and conclude

 confidently that it reflects a corporation’s earnest attempt to investigate a

 shareholder’s complaint.” Barovic v. Ballmer, 72 F. Supp. 3d 1210, 1215 (W.D.

 Wa. 2014). Where, as here, a shareholder identifies in a pre-suit demand a witness

 or set of witnesses “who should have been interviewed but were not” in connection

 with a board’s investigation, then that investigation may be unreasonable. Google,

 970 F. Supp. 2d at 1032.

       The Amended Complaint raises a reasonable doubt that the Board complied

 with its duty of care in refusing the Demands. The process the Board employed was
                                         31
Case 3:20-cv-07150-FLW-LHG Document 21 Filed 03/22/21 Page 38 of 48 PageID: 853




 impaired from the start because the Board appointed a biased and interested

 Committee. See Section II.A. Furthermore, the Committee’s investigation itself

 was fundamentally flawed because it was limited to sources supporting a

 predetermined conclusion that no wrongdoing occurred.

       In particular, the Committee failed to interview relevant persons identified as

 possessing knowledge of the misconduct in the Demands. The Demands identified

 more than nineteen individuals as having information relevant to the misconduct

 alleged in the Demands. ¶384. However, other than in-house and outside counsel,

 the Committee only interviewed five people: the Company’s Corporate Controller;

 the Company’s Chief Technology Officer; a former Synchronoss financial analyst;

 and defendants Irving and Rosenberger.16 Id. Only three of these individuals were

 identified in the Demands as persons with relevant knowledge of the alleged

 misconduct. Id. The Committee failed to interview any of the other sixteen current


 16
    That the Committee determined the Board and its officers were unaware of the
 fraudulent conduct detailed in the Demands is all the more suspect given that the
 Committee claims to have interviewed defendant Rosenberger as part of its
 investigation, who, according to the Court’s opinion sustaining in part the Securities
 Class Action, was sufficiently alleged to have been aware of the fraudulent revenue
 recognition practices at the Company. Securities Class Action, Dkt. 91 at 32
 (“Rosenberger knew that the Company had improperly recognized revenue on its
 two biggest contracts—Verizon and AT&T”) and at 23 (it “is clear . . . that
 Rosenberger knew that revenue had been recognized on certain deals, notably the
 $25 million and $5 million Verizon contracts, before the contracts were signed.
 Moreover, the [Second Amended Complaint] demonstrates that Rosenberger was
 heavily involved in the revenue recognition process.”).

                                          32
Case 3:20-cv-07150-FLW-LHG Document 21 Filed 03/22/21 Page 39 of 48 PageID: 854




 and former directors identified in the Demands as responsible for the wrongdoing,

 including, but not limited to, Waldis, Lurie, Hovsepian, Frederick, Garcia, Hopkins,

 McCormick, and Moore. ¶383. Moreover, the Committee made little to no effort to

 interview the eight confidential witnesses with crucial, first-hand knowledge of the

 wrongdoing alleged in the Demands. ¶382.

       In the face of these allegations, Defendants now assert that the Board did not

 have to interview anyone, let alone the alleged wrongdoers, and that its investigation

 was sufficient on that basis. Mot. at 22. While it is true that the Committee did not

 have to interview every possible wrongdoer, the Committee’s decision to only

 interview three of the nineteen individuals with knowledge of the misconduct, as

 well as their lack of effort in identifying and interviewing the confidential witnesses,

 raises serious doubt as to the Committee’s good faith and due care, which is all

 Plaintiffs are required to plead. See Friedman, 2016 WL 1555331, at *10.

       The Northern District of California’s ruling in Google is instructive on this

 issue. There, in response to a shareholder demand, Google’s board created a

 purportedly independent two-person committee to investigate the allegations

 contained therein. Google, 970 F. Supp. 2d at 1026. The committee refused the

 demand “in a six page letter to plaintiff.” Id. The plaintiff then filed a demand

 refused action and argued that the committee’s denial was improper because, inter

 alia, the committee failed to interview key witnesses. Id. at 1032. The court


                                           33
Case 3:20-cv-07150-FLW-LHG Document 21 Filed 03/22/21 Page 40 of 48 PageID: 855




 ultimately agreed, holding that “plaintiff has identified witnesses who should have

 been interviewed but were not, and the court does find that any reasonable

 investigation of plaintiff’s demand should have included an interview of Mr.

 Neronha, or someone with comparable knowledge of the DOJ’s investigation.” Id.

       Similarly, in Barovic v. Ballmer, the court, applying Delaware law, held that

 plaintiffs satisfied their burden of rebutting the business judgment rule. 72 F. Supp.

 3d 1210, 1216 (W.D. Wash. 2014). The court found that plaintiffs alleged facts that

 created a reasonable doubt about the board’s good faith and reasonableness in

 refusing the demand, emphasizing that the Company had only interviewed its own

 employees and that plaintiffs had identified external interviewees with relevant

 knowledge that the Company should have interviewed. Id.

       The allegations Plaintiffs raised in this action are as strong as those advanced

 in Google and Barovic. Plaintiffs identified more than nineteen individuals with

 knowledge of relevant information, yet the Committee only interviewed five

 persons, other than in-house and outside counsel, and only three of whom were

 identified in the Demands. The Committee also made a sham effort to interview the

 eight confidential witnesses, all of whom are former Synchronoss employees, while

 implicitly conceding the propriety of interviewing such persons. See Am. Compl.,

 Ex. Q (noting the “Committee requested” identification of the “confidential

 witnesses” supporting the Securities Class Action, but failed to take any further


                                          34
Case 3:20-cv-07150-FLW-LHG Document 21 Filed 03/22/21 Page 41 of 48 PageID: 856




 action).   This is particularly egregious since the Court had already credited

 information from these witnesses as, in part, the basis for sustaining certain claims

 in the Securities Class Action—conduct that supports the claims here. Without these

 interviews, the Committee’s investigation was unreasonable and only reflected one

 side of the story—the side that no wrongdoing occurred. The Committee’s failure

 to interview witnesses that could potentially contradict Defendants’ claims of

 innocence is not only telling and a breach of their duty of care, but is also

 unreasonable and seriously calls into question the good faith of the Refusals.

       C.     Plaintiffs Have Adequately Alleged That the Board Failed to
              Comply with its Duty of Loyalty17

       Plaintiffs have also raised a reasonable doubt as to the Board’s good faith in

 the way it responded to the Demands. Contrary to Defendants’ assertions, the

 Plaintiffs do not “tout” the strength of their underlying allegations to argue that any

 refusal would be improper and in bad faith. Mot. at 37-40. Instead, the strength of

 the underlying allegations are relevant because they raise serious doubts as to the



 17
    The Post-Disclosure Defendants argue that they cannot be held liable for
 Plaintiffs’ claims because they “are exculpated from liability for any breaches of the
 duty of care by section 102(b)(7) clause in the Company’s certificate of
 incorporation.” Post-Disclosure Defs.’ Mot. at 7. Plaintiffs, however, do not plead
 a breach of the duty of care; rather, they allege a breach of the fiduciary duty of
 loyalty. And as the Post-Disclosure Defendants concede, not included in the
 Company’s exculpation provision are sufficiently alleged claims for breach of the
 duty of loyalty. Id. (acknowledging the “duty of loyalty” remains “at issue”).

                                           35
Case 3:20-cv-07150-FLW-LHG Document 21 Filed 03/22/21 Page 42 of 48 PageID: 857




 Refusals’ conclusion that the “claims related to the conduct described in the

 Demand . . . lacked merit” and that the “conduct described in the Demand . . . was

 factually inaccurate with respect to the allegations of wrongdoing.” ¶386; see also

 Am. Compl., Ex. Q, U.

       These conclusions are particularly troublesome because they are factually

 impossible.    The Demands describe conduct relating to improper revenue

 recognition that occurred throughout 2015 and 2016, and continued unabated

 thereafter, and ultimately forced the Company to restate its previously filed financial

 statements for those fiscal years. See Am. Compl., Ex. A, I, R. In the Restatement,

 the Company admitted that the errors had been identified in the previous statements

 “concerning revenue recognition in connection with certain licensing transactions,”

 and that the Company had “determined that revenues from each of the applicable

 transactions should be recognized ratably over the term of the license contract or

 netted as part of the consideration transferred in connection with purchase

 accounting.” See Am. Compl., Ex. R. The Company predicted that the Restatement

 amounted to revenue overstatements of over $105 million. Id. The Restatement also

 admitted that the Company had “identified a material weakness in internal control

 over financial reporting relating to its revenue recognition process.” Id.

       Despite these admissions, the Committee determined that the Board “lacked

 knowledge that errors in the Company’s financial results had occurred.” ¶388. It


                                           36
Case 3:20-cv-07150-FLW-LHG Document 21 Filed 03/22/21 Page 43 of 48 PageID: 858




 also concluded that no member of management or the Board was aware that the

 Company’s financial results were misstated, even though the Company had already

 taken certain actions to “remediate the prior accounting errors,” including “fir[ing]

 four non-officer employees for actions related to the accounting errors” and hiring a

 new CEO, CFO, and other employees with responsibilities related to revenue

 recognition. ¶350. Thus, the Refusals’ sweeping conclusion that no wrongdoing

 occurred is directly contradicted by the Company’s prior statements and actions.18

       Moreover, the Refusals concluded that no wrongdoing occurred, yet still

 recommended that the Board direct the Compensation Committee to review the

 Company’s insider trading policies. ¶350. This is particularly troubling since the

 Demands allege that defendant Cadogan engaged in insider trading that netted him

 total illicit proceeds of approximately $2.5 million. ¶275. Thus, the Committee was

 clearly biased and not independent.

       The Refusals’ conclusions are even more troubling since Defendants have

 shielded their investigation from scrutiny. The Refusals refer to the Committee as

 having “presented its findings and recommendations to the Board,” but no

 Committee reports, presentations, or other materials have been provided to


 18
     The Refusals’ conclusion is further contradicted by Defendants’ implicit
 concession that Plaintiffs have stated a claim against certain directors. Defendants
 only challenge whether a claim is stated against the Post-Disclosure Defendants, see
 Post-Disclosure Defs.’ Mot. at 2-6, and thus, have conceded that Plaintiffs have
 stated a claim against the other defendants.
                                          37
Case 3:20-cv-07150-FLW-LHG Document 21 Filed 03/22/21 Page 44 of 48 PageID: 859




 Plaintiffs, despite repeated requests for such information.19 ¶387. In failing to

 produce a report, the Committee has neglected to keep a proper record of its

 investigation to allow Plaintiffs and the Court to assess the reasonableness of the

 investigation. Id. By refusing to make a report public, Defendants have “effectively

 insulate[d] its investigation from scrutiny by a Court or otherwise,” thus raising

 doubt as to the integrity of the Board’s decision. In re Par Pharmaceutical, Inc.

 Derivative Litig., 750 F. Supp. 641, 647-648 (S.D.N.Y. 1990); Thorpe, 611 A.2d at

 10 (noting the board’s “failure to disclose [committee’s report] to stockholders after

 request” as a factor in concluding that plaintiff alleged a reasonable doubt

 concerning the board’s good faith); see also Hughes v. Hu, 2020 WL 1987029, at

 *16 (Del. Ch. Apr. 27, 2020) (concluding that the absence of exculpatory documents

 produced in response to a books and records request “telling” because it is “more




 19
   Contrary to Defendants’ argument, Mot. at 26-28, Plaintiffs did request additional
 documents to evaluate the sufficiency of the investigation before filing this Action.
 Specifically, on October 2, 2019, Plaintiff Theiffry wrote a letter to the Board’s
 counsel, stating that its refusal of her demand was not detailed enough to evaluate
 the sufficiency of the investigation and requesting, inter alia, copies of the
 documents the Committee reviewed, lists of materials reviewed by the Committee,
 and copies of any reports or other materials produced by the Committee. ¶388; see
 also Am. Compl., Ex. V. Defendants did not provide any documents in response,
 nor did they indicate that the written request was somehow insufficient other than a
 vague conclusion that the request was “improper.” ¶371; see also Am. Compl., Ex.
 W. Therefore, Defendants’ argument that Plaintiffs should be precluded from
 complaining about a lack of evidence is without merit.

                                          38
Case 3:20-cv-07150-FLW-LHG Document 21 Filed 03/22/21 Page 45 of 48 PageID: 860




 reasonable to infer that exculpatory documents would be provided than to believe

 the opposite: that such documents existed and yet were inexplicably withheld”).

       Google is also instructive on this issue. There, the investigating committee

 “found no wrongdoing or culpability by Google directors or officers, even though

 the [non-prosecution agreement] includes an acceptance of responsibility.” Google,

 970 F. Supp. 2d at 1031 (internal quotations omitted). The court found that the

 committee’s “sweeping conclusion that no wrongdoing or culpability occurred,

 when coupled with the NPA’s express acceptance of responsibility, does create

 reasonable doubt that the investigation was conducted reasonably and in good faith.”

 Id. (internal quotations omitted). The court also stated that while “[i]t may be true

 pursuing litigation was not in Google’s best interests, and that demand was properly

 refused . . . the [refusal] merely recites the conclusion that refusal was proper without

 explaining how the committee reached that conclusion.” Id. But since Google did

 not provide the report, “the court [could not] find that the investigation was

 conducted reasonably and in good faith.” Id. Simply stated, the court could not find

 that the investigation was done reasonably and in good faith simply because Google

 “ask[ed] plaintiff and the court . . . to take their word for it.” Id. at 1032.

       Here, just as in Google, Defendants accepted responsibility for accounting

 manipulations and errors in the Company’s internal controls over financial reporting

 in the Restatement, and yet have also completely denied similar claims in the


                                            39
Case 3:20-cv-07150-FLW-LHG Document 21 Filed 03/22/21 Page 46 of 48 PageID: 861




 Demands.     When Plaintiffs requested documents and reports to support this

 conclusion, the Board outright denied these requests without any explanation. Just

 as in Google, Defendants here are asking Plaintiffs and the Court to “take their word

 for it,” which is improper and further demonstrates that the Refusals were wrongful

 and in bad faith. Id. at 1032. Accordingly, the Board’s reticence to provide any

 documentation supporting the Refusal speaks volumes as to their improper nature.

                                  CONCLUSION

       For the foregoing reasons, Plaintiffs respectfully submit that the Motion

 should be denied in its entirety and the Post-Disclosure Defendants’ Motion should

 be denied with respect to Count II. If the Court finds any deficiencies in the

 Amended Complaint, Plaintiffs respectfully request that the Court grant them leave

 to amend. Fed. R. Civ. P. 15(a)(2) (“The Court should freely give leave [to amend]

 when justice so requires.”).


 DATED: March 22, 2021                         THE ROSEN LAW FIRM, P.A.

                                               /s/ Laurence M. Rosen
                                               Laurence M. Rosen, Esq.
                                               One Gateway Center, Suite 2600
                                               Newark, NJ 07102
                                               Telephone: (973) 313-1887
                                               Facsimile: (973) 833-0399
                                               Email: lrosen@rosenlegal.com

                                               Co-Lead Counsel for Co-Lead
                                               Plaintiffs Laughlin and Thieffry


                                          40
Case 3:20-cv-07150-FLW-LHG Document 21 Filed 03/22/21 Page 47 of 48 PageID: 862




                                           JOHNSON FISTEL, LLP
                                           Michael I. Fistel, Jr. (pro hac vice)
                                           Murray House
                                           40 Powder Springs Street
                                           Marietta, GA 30064
                                           Telephone: (770) 200-3104
                                           Facsimile: (770) 200-3101
                                           Email: MichaelF@johnsonfistel.com

                                           Co-Lead Counsel for Co-Lead
                                           Plaintiffs Laughlin and Thieffry

                                           THE BROWN LAW FIRM, P.C.
                                           Timothy W. Brown, Esq.
                                           240 Townsend Square
                                           Oyster Bay, NY 11771
                                           Telephone: (516) 922-5427
                                           Facsimile: (516) 344-6204
                                           Email: tbrown@thebrownlawfirm.net

                                           Additional Counsel for Co-Lead
                                           Plaintiff Thieffry

                                           WHIPPLE AZZARELLO, LLC
                                           John A. Azzarello
                                           161 Madison Avenue, Suite 325
                                           Morristown, NJ 07960
                                           Telephone: (973) 267-7300
                                           Facsimile: (973) 267-0031
                                           Email:
                                           azzarello@whippleazzarellolaw.com

                                           Liaison Counsel for Co-Lead
                                           Plaintiff Laughlin




                                      41
Case 3:20-cv-07150-FLW-LHG Document 21 Filed 03/22/21 Page 48 of 48 PageID: 863




                         CERTIFICATE OF SERVICE

       I hereby certify that on March 22, 2021 a true and correct copy of the

 foregoing document was served by CM/ECF to the parties registered to the Court’s

 CM/ECF system

                                             /s/Laurence M. Rosen
                                             Laurence M. Rosen




                                        42
